Title: From Benjamin Franklin to Schweighauser, 19 February 1781
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,
Passy, Feb. 19. 1781
In reading over again your Favour of the * Inst, I perceive a Question which I did not before observe, and omitted to answer in mine of the 17th. viz. Whether I will pay your Disbursements for the Brigantine Active? You do not mention to what Sum they may probably amount; I have no Orders to make such Payments; and I daily expect Mr. Palfrey, who is coming over to be Consul General in France, and in whose Department such Affairs will naturally fall. I therefore decline engaging to pay such Disbursements. I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin
Mr Schweighauser
